OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                            STATION. AUSTIN.TEXAS 7871
                   OFFICIAL BUSINESS
                                                                         >TAG E» P1TNEY BOWES
                   STATE OF TEXAS                            rfi
                                                               n->
                   PENALTY FOR
                   PRIVATE USE

                                     C3
                                                                                   0.26"
    9/7/2016                                                         140160l:SEP   D7 2016
                                                       rsQ
    JONES, DAVID AKA JONES,^)AVlb'5:H^^RLK                                        Jr. Qt. No.
    20Q8CR10666A-W2                %WR^84,6^.-03                     a
                                                                      24               \

    The Court has dismissed your applieatlon'foi^fjt of h""                ^i^ouTjvritfen
    order; the sentence has been discha^^lSr'See Ex pa                                 '
                                                                                       O
    S.W.3d 452 (Tex. Grim. App. 2010).                                                 2?   s
                                                                                            .

                                                                             el         Clerk

                                 )AV1D JSHES                                %
                     .          SID ^^6782
                     \          BE)^ COUNTY ADULT DETENT!
                        ^       20jm. COMAL
                                SAN ANTONIO, TX 78207

1   GMAGN3B 7B207
I nil      HI I   ifii I   jf   1/   I) / ill I   /




 CO
 n         CO
           m
 o         -o
 o
 SI
                  m
            ro

            cn
                  m
      a           n
      -a